DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/911,445 dated 22 June 2022, responding to the 31 March 2022 Office Action provided in the rejection of claims 1-20, wherein 2-4, 6-12, and 14 have been amended, and claims 1 and 5 have been cancelled.
The prior art rejections of claims 1-5 have been withdrawn in light of Applicant’s arguments and the amendments to the claims.
In light of the newly presented 35 U.S.C. 101 rejection, and in light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter with regard to claims 8-12 as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein.
Claims 2-4 and 6-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 4 May 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8-12 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 8, the claim recites, in part, …performing a method comprising receiving…a first instruction to send a work submission…; …determining whether the process has available capacity within a current window to complete the first instruction, based at least on rate control information; and in response to determining that the process has the available capacity, sending the work submission.... These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 8 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 8 of sending a work submission when there is available capacity in response to receiving an instruction is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “one non-transitory computer readable storage medium having stored thereon instructions” which are performed by a “machine” to cause the machine to perform the method, an “execution circuit of a processor”, a “device” coupled to the processor, and “obtaining rate control information from an entry of a process address space identifier (PASID) table, the entry associated with a process that issued the first instruction”. The “one non-transitory computer readable storage medium”, “machine”, “execution circuit of a processor”, and “device” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the “obtaining rate control information from an entry of a process address space identifier (PASID) table, the entry associated with a process that issued the first instruction” amounts to mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “one non-transitory computer readable storage medium having stored thereon instructions” which are performed by a “machine” to cause the machine to perform the method, an “execution circuit of a processor”, a “device” coupled to the processor, and “obtaining rate control information from an entry of a process address space identifier (PASID) table, the entry associated with a process that issued the first instruction”. The “one non-transitory computer readable storage medium”, “machine”, “execution circuit of a processor”, and “device” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. The “obtaining rate control information from an entry of a process address space identifier (PASID) table, the entry associated with a process that issued the first instruction” amounts to mere data gathering. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 9, the claim recites the additional limitation wherein that, in response to determining that the process does not have the available capacity, cause a virtual machine exit of the process, features which only further describe the abstract idea itself. Therefore, claim 9 does not include features that amount to significantly more than that idea.
As per claim 10, the claim recites the additional limitation wherein that, in response to the virtual machine exit, to disable the process and schedule a new process for execution, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites the additional limitation to obtain the rate control information in response to determining that rate control is enabled for the process, and not obtain rate control information associated with a second process in response to determining that the rate control is not enabled for the second process, features which only further describe the abstract idea itself. Therefore, claim 11 does not include features that amount to significantly more than that idea.
As per claim 12, the claim recites the additional limitation wherein that access the PASID table using a pointer obtained from one of a first configuration register and a translation structure; index into a first entry of the PASID table using a PASID table handle included in command data obtained in response to the first instruction obtain a PASID value from the first entry; and insert the PASID value into the command data and send the command data in the work submission to the device, features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in claims 2-4, 6-7, and 13-20
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while being amended to overcome the 35 U.S.C. 101 rejection as presented herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2017/0161669) (Hereinafter Chen – art made of record) in view of Botelho, Fabiano (U.S. 2019/0243683) (Hereinafter Botelho – art made of record), further in view of Yamaoka et al. (2009/0210741) (Hereinafter Yamaoka – art made of record), and further in view of Shanbhogue et al. (U.S. 2019/0042463) (Hereinafter Shanbhogue – art made of record).
As per claim 8, Chen discloses at least one non-transitory computer readable storage medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method (see for example Chen, this limitation is disclosed such that a computer-readable medium includes instructions that are executed by a computer device processor; paragraphs [0006], [0080], [0082]) comprising: 
receiving, in an execution circuit of a processor, a first instruction to send a work submission to a device coupled to the processor (see for example Chen, this limitation is disclosed such that receive a plurality of task submitting requests are received from a plurality of users. The plurality of task submitting requests are allocated to a plurality of task submitting queues according to a priority level of each user in a user priority level model, wherein each task submitting queue corresponds to a submitting priority level, and submit the plurality of task submitting queue to a distribution server according to the submitting priority level: paragraph [0006]).
Chen does not explicitly teach obtaining rate control information from an entry of a table, the entry associated with a process that issued the first instruction; and determining whether the process has available capacity within a current window to complete the first instruction, based at least in part on the rate control information. 
However, Botelho discloses obtaining rate control information from an entry of a table, the entry associated with a process that issued the first instruction (see for example Botelho, this limitation is disclosed such that there is a job queue lengths table for storing job queue length information (i.e. claimed “rate control information from an entry of a…table”) in a table entry. There are a plurality of entries, each entry corresponding with a node; paragraph [0115]. Jobs are processes that send instructions; paragraph [0095]); and
determining whether the process has available capacity within a current window to complete the first instruction, based at least in part on the rate control information (see for example Botelho, this limitation is disclosed such that each row in the table includes the job queue length for a particular node, the average queue length for the particular node over a particular period of time, and a timestamp for when the job queue length information was written to the table. Each entry in the job queue lengths table may have been entered in response to a particular node within the cluster of data storage nodes detecting that a job queue length for a job queue associated with the particular node was greater than an upper queue length threshold; paragraph [0015]) 
Chen in view of Botelho is analogous art because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Chen by using a table to store job queue lengths as taught by Botehlo because it would enhance the teaching of Chen with an effective means of selecting candidate jobs within a job window (as suggested by Botelho, see for example paragraph [0021]).
	Chen in view of Botelho does not explicitly teach in response to determining that a process has the available capacity, sending a work submission to a device.
However, Yamaoka discloses in response to determining that a process has the available capacity, sending a work submission to the device (see for example Yamaoka, this limitation is disclosed such that a job controller receives instructions to submit a new job, and determines if there is a CPU (i.e. device) having available capacity in accordance with assignment state of jobs managed by job control (i.e. determining that a process has available capacity). If the CPU of a CPU group has available capacity in accordance with assignment state of jobs managed by the job controller, the new job is submitted to the CPU (i.e. sending a work submission to a device); paragraphs [0034], [0041]).
Chen in view of Botelho is analogous art with Yamaoka because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Chen in view of Botelho by submitting jobs to CPUs based on capacity as taught by Yamaoka because it would enhance the teaching of Chen in view of Botelho with an effective means of postponing a job until another job managed by a controller has ended (as suggested by Yamaoka, see for example paragraph [0041]).
Although Chen in view of Botelho, further in view of Yamaoka discloses obtaining rate control information from an entry of a table, the entry associated with a process that issued the first instruction, Chen in view of Botelho, further in view of Yamaoka does not explicitly teach that an entry is an entry of a process address space identifier (PASID) table.
However, Shanbhogue discloses that an entry is an entry of a process address space identifier (PASID) table (see for example Shanbhogue, this limitation is disclosed such that there is a process address space ID (PASID) table with a PASID table entry; paragraph [0026], Fig.20 and associated text).
Chen in view of Botelho, further in view of Yamaoka is analogous art with Shanbhogue because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Chen in view of Botelho, further in view of Yamaoka by using a PASID table with entries as taught by Shanbhogue because it would enhance the teaching of Chen in view of Botelho, further in view of Yamaoka with an effective means of generating requests securely (as suggested by Shanbhogue, see for example paragraph [0134]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196